                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

WILLIAM R. COUCH, ET AL.,                       )
                                                )
                                                )
                  Plaintiffs,                   )     Case No. 7:18CV00049
                                                )
v.                                              )     OPINION AND ORDER
                                                )
HAROLD CLARKE, ET AL.,                          )     By: James P. Jones
                                                )     United States District Judge
                 Defendants.                    )

      William R. Couch and Scott M. Boger, Pro Se Plaintiffs; Laura Maughan,
Assistant Attorney General, Office of the Attorney General of Virginia, Richmond,
Virginia, for Defendants.

      The plaintiffs, William R. Couch and Scott M. Boger, proceeding pro se,

have sued several Virginia Department of Corrections (“VDOC”) administrators

and officials under 42 U.S.C. § 1983 for violation of the First and Fourteenth

Amendments. After review of the record, I conclude that the defendants’ Motion

for Summary Judgment must be granted.

                                 I. BACKGROUND.

      At all times related to the claims in this lawsuit, Couch has been incarcerated

in the Augusta Correctional Center (“Augusta”). His co-plaintiff, Scott M. Boger,

is now a resident of Vinton, Virginia. According to the plaintiffs,

           [t]he primary purpose of [their] relationship is to pursue legal
      remedies and petition for the redress of grievances where Couch
      conducts legal research for Boger to assist him in filing actions in
      court to vindicate Boger’s legal rights, and where Boger conducts
      investigations outside the prison to enable Couch to vindicate his legal
      rights. Additionally, Boger conducts for Couch most of Couch’s
      financial and business activities outside of the prison.

Compl. ¶ 33, ECF No. 1. The defendants are VDOC Director Harold Clarke,

VDOC Chief of Correctional Operations A. David Robinson, Augusta Warden

John Woodson, and Augusta Operations Manager Lynn Graham.

      The events on which the plaintiffs base their claims are undisputed. In

March 2017, Augusta officials distributed a Memorandum from Warden Woodson

about revisions to the VDOC’s Operating Procedure (“OP”) 803.1, among other

things. The Memorandum began:

      Over the past year, facility staff has discovered a substantial amount
      of contraband entering DOC facilities through the facility visiting
      room and the facility mailroom. A significant portion of this
      contraband has been drugs. Due to the increasing amount of
      contraband entering our facilities and in order to ensure a high level of
      safety and security for all Department of Corrections (DOC) staff,
      visitors and offenders, it is essential that the Department implement
      additional security measures aimed at detecting and eliminating
      contraband in all DOC facilities. Therefore in response to this
      growing issue, the following changes will be implemented.

Compl. Ex. A, ECF No. 1-1. The Memorandum, dated March 13, 2017, then

described changes to policies concerning visitation security and inmates’ incoming

correspondence, to take effect on April 22, 2017.

      Before these changes, OP 803.1 permitted offenders to receive incoming

general correspondence via the mail if it was processed by the United States Postal
                                         -2-
Service as weighing one ounce or less — the equivalent of a First Class Mail item.

Thus, an inmate could receive mailed envelopes each containing up to five sheets

of typical-weight copy paper or one sheet of paper and six photographs. Per

policy, officers opened and inspected each piece of mail for contraband. If a

mailing passed inspection, officers delivered all of the mail items to the inmate.1

      The revised edition of OP 803.1 implemented the following changes, as

described in the warden’s Memorandum:

      1.     All Security Level 2 and above Institutions. All incoming
             offender general correspondence to include the envelope at
             Security Level 2 and above Institutions will [be] photocopied in
             the institutional mailroom and a maximum of three black and
             white photocopied pages front and back will be provided to the
             offender.

                   The original envelope, letter and all enclosed contents
                    will be shredded in the institutional mailroom.
                    Exceptions to this requirement include but are not limited
                    to official legal, government and court ordered
                    documents such as military records (i.e. DD214), Court
                    documents (i.e. divorce decrees, name change orders),
                    etc. Before any action is taken on these documents,
                    facility management staff must be consulted. Personal
                    Identification Documents will continue to be forwarded
                    to the facility Records Office for processing.

                   Offenders will be limited to receiving a maximum of
                    three, 8 ½ X 11, black and white photocopied pages front
                    and back to include the photocopy of the envelope. Each
                    item in the envelope i.e., photograph, newspaper

      1
           These page-limit and weight restrictions did not apply to legal mail, special
purpose mail, educational correspondence, packages from a vendor, or mail from a
federal, state, or local government agency.
                                          -3-
                    clipping, drawing, each side of a letter, etc. will be
                    considered one photocopy.

                   Enclosed items (photographs, greeting cards, newspaper
                    articles, etc.) will not be manipulated to print multiple
                    items on a single photocopied page. Items that exceed
                    the established size limitation will not be manipulated to
                    fit on a single or multiple 8 ½ X 11 photocopy pages.

                   The entire correspondence and all enclosed items that
                    exceed the established photocopy or size limit will be
                    returned to the sender with the Notice of Unauthorized
                    Correspondence 803_F2 advising the sender of the
                    reason for the return.

      2.     Individuals will still be permitted to send offenders secure
             messages, photographs, and other attachments through the JPay
             system as is currently authorized. Additionally, offender
             pictures during visitation will still be permitted in accordance
             with Operating Procedure 801.6, Offender Services[.]

      3.     Incoming legal correspondence and special purpose
             correspondence will be processed in accordance with the
             current procedural requirements as provided in Operating
             Procedure 803.1, Offender Correspondence.

Id., ECF No. 1-1.

      On April 25, 2017, the Augusta mail room staff received incoming

correspondence from Boger to Couch. The mailing consisted of one sheet of paper

with writing on one side and one 4 X 6 color photograph. 2 Under the revised mail


      2
        The letter, with Boger’s address block at the top like letterhead, and addressed to
Couch, stated:

       Muhammad,

                                            -4-
policy, a staff member made a black-and-white photocopy of the letter, the

photograph, and the envelope; destroyed the original documents, including the

photograph; and delivered the photocopies to Couch.

      On May 5, 2017, the mailroom staff processed incoming correspondence

from Boger to Couch, consisting of three, 8 ½ X 11 sheets of paper with healthcare

information printed on both sides of each sheet. The new mail policy limits

inmates to receiving three photocopied pages, front and back.             Because a

photocopy of the envelope would have exceeded that three-sheet limit, the

mailroom staff returned the mailing to Boger with that explanation.

      On May 18, 2017, the mailroom processed incoming correspondence from

Boger to Couch consisting of two, 8 ½ X 11 sheets of paper with writing on both

sides of each sheet, and two 4 X 6 photographs. Staff returned this mailing to

Boger because it exceeded the three-sheet limit.

      Couch exhausted administrative remedies as to each of these three mailings.

He complained that he could not receive the original photograph from the April

mailing and that the other two mailings were returned, causing additional costs to

             Greetings! I’m hoping this photo of Donna and I will brighten your
      day. It’s a picture from a few years·ago when we took some kids to King’s
      Dominion. Look at the colors of that log plume with that handsome fellow
      in the back. The browns make that log look almost real. Anyway, it’s the
      only photo I have from that day and it’s one of a kind because it came
      directly from King’s Dominion and I can’t replace or reproduce it. Please
      keep it safe.

Compl. Ex. C, ECF No. 1-1.
                                         -5-
the sender, when compared to the prior policy, to resend the materials in two

mailings. Boger also filed an appeal about the additional mailing costs required by

the new policy. The warden responded that a challenge to a VDOC policy should

be addressed to VDOC administrators. Boger then appealed to VDOC Director

Clarke, who never responded to his concerns.

      On these facts, the plaintiffs allege the following § 1983 claims for relief:

      1.    “Couch was denied Due Process when Defendants denied to
            him any meaningful opportunity to protest Defendants’
            destruction of Couch’s photograph,” and “Defendants’ mail
            policy is per se unconstitutional where the policy codifies the
            deprivation and destruction of Couch’s property absent due
            process.”

      2.    “Boger was denied due process when defendants denied to him
            any      meaningful      opportunity    to    protest     rejected
            correspondence,” and “Defendants’ restrictions on, and
            rejections of, Plaintiffs’ correspondence violate Plaintiffs’ First
            Amendment right to free speech and Fourteenth Amendment
            right to due process.”

      3.    “Defendants Infringed Boger’s First and Fourteenth
            Amendment Rights When Defendants Rejected/Returned His
            Correspondence,” and “Defendants’ restrictions on, and
            rejections of, Plaintiffs’ correspondence violate Plaintiffs’ First
            Amendment right to free speech and Fourteenth Amendment
            right to due process.”

      4.    “Defendants Infringed Couch’s First And Fourteenth
            Amendment Rights When Defendants Rejected/Returned His
            Correspondence Rather Than Photocopy Two Photographs
            Onto One Side Of A Sheet Of Paper,” and “Defendants’
            restrictions on, and rejections of, Plaintiffs’ correspondence
            violate Plaintiffs’ First Amendment right to free speech and
            Fourteenth Amendment right to due process.”
                                         -6-
Compl. 13-16, ECF No. 1. On these claims, the plaintiffs seek declaratory relief; a

permanent injunction directing the defendants to permit the plaintiffs to “receive or

send one-ounce, first-class correspondence at established U.S. postal rates” and to

be afforded “meaningful pre-deprivation and/or post-deprivation remedies” before

any photographs are destroyed; and punitive damages. Id. at 32-33.

      The defendants have filed a Motion for Summary Judgment. The plaintiffs

have responded to that motion, making it ripe for disposition.3

                                    II. DISCUSSION.

                        A. The Summary Judgment Standard.

          A court should grant summary judgment “if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a). “Only disputes over facts that might

 affect the outcome of the suit under the governing law will properly preclude the

 entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 (1986). In short, a motion for summary judgment should be granted when the
      3
          The plaintiffs served interrogatories even before the defendants had filed their
dispositive motion. The defendants responded with a Motion to Stay Discovery,
directing that they need not respond to the interrogatories until the court had addressed
the threshold issues of whether the complaint stated actionable § 1983 claims and
whether the defendants were entitled to qualified immunity. The plaintiffs objected to the
motion, arguing that the interrogatories were relevant to their claims. After review of the
record, however, I conclude that the protective order was appropriately granted.
Moreover, I am satisfied that answers to the interrogatories could have no impact on the
reasons for my conclusion that the defendants are entitled to summary judgment as a
matter of law.
                                            -7-
 proof, taken in the form admissible at trial and resolving all factual doubts in

 favor of the non-moving party, would lead a reasonable juror to but one

 conclusion. Id. at 247-52. I must “view the facts and draw reasonable inferences

 in a light most favorable” to the plaintiffs, as the nonmoving parties. Shaw v.

 Stroud, 13 F.3d 791, 798 (4th Cir. 1994).4

                         B. The First Amendment Claims.

      Inmates have a First Amendment right to receive mail. Thornburgh v.

Abbott, 490 U.S. 401, 407 (1989). The scope of their right is subject to limitations

that prison officials deem necessary to further legitimate penological interests, such

as security and rehabilitation of inmates. Hudson v. Palmer, 468 U.S. 517, 524

(1984). It is well established that even if a prison regulation “impinges on inmates’

constitutional rights,” it is permissible as long as the regulation is “reasonably

related to legitimate penological interests.” Thornburgh, 490 U.S. at 409-10 n.9

(quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). Under Turner, courts must

consider: (1) whether there is a “valid, rational connection” between the prison

regulation or action and the legitimate and neutral interest asserted by the

government, or whether this interest is “so remote as to render the policy arbitrary

or irrational;” (2) whether “alternative means of exercising the right . . . remain

open to prison inmates;” (3) what impact the desired accommodation would have

      4
         I have omitted internal quotation marks, alterations, and citations here and
throughout this opinion, unless otherwise noted.
                                         -8-
on security staff, inmates, and the allocation of prison resources; and (4) whether

there exist any “obvious, easy alternatives” to the challenged regulation or action.

Lovelace v. Lee, 472 F.3d 174, 200 (4th Cir. 2006) (quoting Turner, 482 U.S. at

89-92).

      In applying this standard, it is “important to inquire whether prison

regulations restricting inmates’ First Amendment rights operate[] in a neutral

fashion, without regard to the content of the expression.” Turner, 482 U.S. at 89-

90. A regulation is valid “if it is reasonably related to legitimate penological

interests.” Id. at 89. The standard does not subject the “judgments of prison

officials to an inflexible strict scrutiny analysis,” nor does it involve inquiry into

the least restrictive means. Id. Courts must allow prison officials “wide-ranging

deference in the adoption and execution of policies and practices that in their

judgment are needed to preserve internal order and discipline and to maintain

institutional security.” Bell v. Wolfish, 441 U.S. 520, 547 (1979). Such matters

“are peculiarly within the province and professional expertise of corrections

officials, and, in the absence of substantial evidence in the record to indicate that

the officials have exaggerated their response to these considerations, courts should

ordinarily defer to their expert judgment.” Id. at 548.

      Two courts have recently rejected VDOC inmates’ First Amendment and

Due Process challenges to the new incoming correspondence policy. See Bratcher


                                         -9-
v. Clarke, No. 1:17CV474 (AJT/MSN), 2018 WL 4658684 (E.D. Va. Sept. 26,

2018); Strebe v. Kanode, No. 7:17CV00321, 2018 WL 4473117 (W.D. Va. Sept.

18, 2018), reconsideration denied, No. 7:17CV00321, 2018 WL 6075796 (W.D.

Va. Nov. 21, 2018). On the well-developed record in the Bratcher case, the court

held that under the four Turner factors, the VDOC’s revised “mail policy clearly is

related to legitimate penological interests.” 2018 WL 4658684 at *18. After

making detailed factual findings, the court denied the plaintiff’s demand for

preliminary injunctive relief and also granted summary judgment for the defendant.

Based on that court’s findings, bolstered by the findings in Strebe, 2018 WL

4473117, I conclude that the defendants in this case are entitled to summary

judgment on the plaintiffs’ claims that the policy violates their First Amendment

rights.

          Specifically, the Bratcher court found that prison officials’ evidence

established “that the policy is logically connected to the legitimate government

interests of keeping offenders safe and running a secure prison system.” 2018 WL

4658684, at *18 (citing Bell, 441 U.S. at 546-47 (holding that institutional security

and internal order are “essential goals” of correctional facilities)).

          The mail policy was developed and adopted specifically to curb the
          influx of drugs into Virginia institutions through the mail system. By
          requiring inmates’ incoming general correspondence to be
          photocopied, the risk of smuggling drugs into institutions in the
          original pieces of mail is significantly reduced, as is demonstrated by
          the marked decrease in drug-related prisoner deaths and drug
                                           -10-
      overdoses VDOC experienced after the policy was implemented in
      early 2017. The mail policy thus is reasonably related to the
      legitimate penological interest of prohibiting contraband from
      entering Virginia prisons.

Id.; see also Lee v. Md. Div. of Corr., 2017 WL 713760 (D. Md. Feb. 22, 2017)

(upholding policy prohibiting greeting cards from entering correctional facilities

because they were frequently used to smuggle Suboxone film into prisons). The

Bratcher court also noted that “VDOC did not act rashly in response to this

problem; rather, officials deliberated for many months and ultimately decided to

update its correspondence and visitation policies.” 2018 WL 4658684, at *8.

Importantly, too, “[t]he policy is content-neutral, and does not deprive prisoners of

the contents of any letters.    Indeed, the prisoners receive a photocopy of all

correspondence that is accepted by a prison mailroom.” Id. Finding no material

factual dispute to the contrary, the Bratcher court ruled that the first Turner factor

weighed in favor of prison officials. Id. at *18.

      The court also found that the record favored prison officials as to the other

Turner factors. Under the new policy, inmates receive and can retain complete

photocopies of the full content of their incoming mail so long as it does not exceed

the three-sheet photocopy limit. They also retain alternative means to obtain and

possess original photographs — through use of a JPay device, through the VDOC’s

visitation photograph service, or by having photographs of friends or family

prepared by an approved vendor and mailed from the vendor to the inmate. Id. at
                                         -11-
*9. While acknowledging “the sentimental importance of personalized letters and

pictures” and the increased costs of some of the now-available options open to

inmates, the Bratcher court emphasized that the constitutional standard requires

only “available,” alternative means of practicing First Amendment rights; those

means “need not be ideal.” Id. at *10. Moreover, the court recognized the need to

be particularly deferential to prison administrators’ “informed discretion” in

formulating prison administration and security policies that affect multiple

correctional institutions, as is the case here. Id. at *19. Thus, prison officials

suceed on the second Turner factor. Id.

      The new mail procedures require additional staffing and expenses to

photocopy all incoming general correspondence and to return mail that does not

meet the three-sheet limit. Id. at *11. VDOC administrators concluded, based on

statistical evidence, however, that “VDOC incurs far more substantial costs as a

result of inmate drug overdoses”— such as expending money and resources for

transportation to medical intervention, medical treatment, and investigations —

than it would save by returning to the former mail policy. Id. Moreover, since the

new mail policy took effect, “VDOC has seen a marked decrease in all manner of

drug-related incidents in VDOC facilities.” Id. The Bratcher court found itself

bound to give deference to prison officials’ professional judgment in reaching this




                                          -12-
costs-benefits determination and credited the third Turner factor to the defendants.5

Id. at *19.

       Finally, the Bratcher court found the plaintiff’s evidence of ready

alternatives to the new policy insufficient to achieve the same penological goals.

Id. at *12. The plaintiff proffered, as easy alternatives, more efficient searches and

testing for drug contraband, applying the new restrictions only to inmates with past

infractions for drugs, or storing or returning to the sender any original mail rejected

under the new policy, instead of destroying items after photocopying them. Id.

The court found from the record that these alternatives would not as efficiently

further VDOC’s goals and would divert additional resources. Id. Thus, the court

held that the fourth Turner factor also weighed in favor of prison officials. Id. at

*19. See also Strebe, 2018 WL 4473117, at *7 (“Plainly, after considering the four

Turner factors, the revised VDOC mail policy passes constitutional muster.”).

       I conclude that the factual and legal findings in Bratcher and Strebe are

persuasive and that they foreclose the plaintiffs’ First Amendment claims in this


       5
           The plaintiffs here complain that the defendants have not offered specific
statistics about the number of drug overdoses, when they occurred, or how the drugs
entered the prison; that they have not demonstrated how drugs can be smuggled on a
photograph; and that their failure to apply the no-original-mail rule only to higher
security prison facilities undermines the legitimacy of the penological interest it furthers.
It is undisputed in this case that prison officials have devoted months of extensive
investigation and consideration to the complex problem of preventing drugs, so far as
possible, from entering VDOC facilities. I conclude that I am bound to defer to these
officials’ professional judgment here, as did the Bratcher court.
                                            -13-
case.6       Finding no material disputed fact on which the plaintiffs could prove

otherwise, I will grant the defendants’ Motion for Summary Judgment as to the

First Amendment claims.

                              C. The Due Process Claims.

         The Fourteenth Amendment provides that no “State [shall] deprive any

person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, § 1. “To state a procedural due process violation, a plaintiff must (1)

identify a protected liberty or property interest and (2) demonstrate deprivation of

that interest without due process of law.” Prieto v. Clarke, 780 F.3d 245, 248 (4th

Cir. 2015). Inmates retain a liberty interest in corresponding with non-incarcerated

individuals “in uncensored communication by letter.” Procunier v. Martinez, 416

U.S. 396, 418 (1974), overruled on other grounds by Thornburgh, 490 U.S. 401.

While that right is grounded in the First Amendment, it is “qualified of necessity

by the circumstance of imprisonment.” Id. Thus, “the decision to censor or

withhold delivery of a particular letter” so that the inmate recipient is prevented

from corresponding with the sender “must be accompanied by minimum


         6
           The plaintiffs in this case complain that the alternative means for inmates to
receive photographs are unreliable or prohibitively expensive; that the three-sheets/six-
page photocopy limit and the refusal to copy more than one item per page are
unreasonable; and that Augusta has the equipment to make color photocopies of
photographs for inmates. Their arguments against the current version of the VDOC’s
inmate correspondence policy do not undermine my conclusion that the policy survives
their First Amendment challenge.
                                          -14-
procedural safeguards.” Id. at 417. In such circumstances, prison officials must

provide limited procedural protections by: (1) notifying the inmate of the rejection

of a letter, (2) allowing the author of the letter “a reasonable opportunity to protest

that decision,” and (3) referring any complaints to a prison official other than the

person who made the censorship decision.          Id. at 418-19.    These procedural

safeguards apply only when a prison official decides “to censor or withhold

delivery of a particular letter” to the extent that the inmate’s protected right to

correspond is impacted. Id. at 417 (emphasis added). If a challenged policy does

not infringe on a protected liberty interest, the court need not reach the question of

what process is due. Wilkinson v. Austin, 545 U.S. 209, 221 (2005).

      Because the new incoming mail policy does not interfere with the liberty

interest Boger and Couch have in corresponding with each other, it is not subject to

the procedural protections in Procunier. Couch receives all of the content of

Boger’s mailings that comply with the three-sheet limitation. Nothing is censored,

and the photocopies do not hamper Couch’s ability to interpret and respond to

those mailings. Moreover, when a mailing exceeds the three-sheet limit, the policy

mirrors Procunier procedures by notifying the inmate and returning the mailing to

the sender. For these reasons, the Bratcher court held that the VDOC mail policy

does not violate inmates’ Fourteenth Amendment procedural due process rights.

2018 WL 4658684, at *15. I will adopt its holding and grant summary judgment


                                         -15-
for the defendants as to the plaintiffs’ Fourteenth Amendment claims alleging

deprivations of their protected liberty interests without due process.

      The plaintiffs also complain that the new policy deprived Couch of a

property interest in the photograph that Boger mailed to him. “[C]ourts must look

to state law to determine whether a particular claim of right is sufficient to

constitute a property interest for purposes of the Due Process Clause.” Id. at *16;

see also Logan v. Zimmerman Brush Co., 455 U.S. 422, 430 (1982) (“The hallmark

of property . . . is an individual entitlement grounded in state law. . . .”). Without a

constitutionally recognized property interest, a prisoner cannot assert a due process

violation. Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569 (1972).

Inmates’ protected property interest in their incoming mail does not extend to

items designated by prison policy as contraband, however. Bratcher, 2018 WL

4658684 at *16 (citing Parratt v. Taylor, 451 U.S. 527, 529-31 (1981), overruled

on other grounds by Daniels v. Williams, 474 U.S. 327 (1986)).

      VDOC’s OP 802.1(III) defines contraband as follows:

      Contraband - An item forbidden for entry, possession, or removal
      from a Department of Corrections facility. An item in the possession
      of, or accessible to, an offender that has not been specifically issued
      to, or authorized for possession by the offender; or has not been
      obtained by the offender in accordance with operating procedures.

Bratcher, 2018 WL 4658684, at *16. “Because all original incoming mail received

by inmates after April 17, 2017 is contraband, it is subject to confiscation under


                                          -16-
VDOC regulations, and the inmates maintain no property interest in those items.

Thus, confiscation of an inmate’s original mail is not subject to the protections of

the Due Process Clause.” Id.

      When Boger’s letter including the King’s Dominion photograph arrived at

Augusta addressed to Couch, that original photograph was classified as contraband

under VDOC policy, not authorized prisoner property. Therefore, Couch cannot

prevail on his claim that the loss of that original photograph deprived him of a

protected property interest in violation of the Fourteenth Amendment. I will grant

the defendants’ motion as to that claim.

                                 III. CONCLUSION.

      For the reasons stated, I conclude that the defendants are entitled to

summary judgment and, accordingly, it is ORDERED that their motion, ECF No.

16, is GRANTED.

      A separate Judgment will be entered herewith.

                                                  ENTER: March 29, 2019

                                                  /s/ James P. Jones
                                                  United States District Judge




                                           -17-
